Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To The Board of Directors of BSD Medical Corporation We hereby consent to the incorporation by reference in the registration statement on Form S-3 of BSD Medical Corporation, of our reports, dated November 14, 2011, with respect to the balance sheets of BSD Medical Corporation as of August 31, 2011 and 2010, and the related statements of comprehensive loss, stockholders’ equity, and cash flows for each of the years in the three-year period ended August 31, 2011, and the effectiveness of internal control over financial reporting, which reports appear in the August 31, 2011 annual report on Form 10-K of BSD Medical Corporation. /s/ Tanner LLC Salt Lake City, Utah September 28, 2012
